DETAILED ACTION
This Office Action is in response to the amendment filed on 2/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement	
The amendment filed on 2/23/2021, responding to the Office action mailed on 12/24/2020, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 2 - 4 and 12 - 20.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kenneth N. Glass on 5/17/2021.
The application has been amended as follows: 
in claim 3, line 3, after “p-channel FinFet transistors” please add -- . --.
in claim 4, line 4, change “an” to -- and -- 
Allowable Subject Matter
Claims 2 - 4 and 12 - 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinohara et al. (US 2013/0175611 A1), Siddiqui et al. (US 2019/0157157 A1), and Mathew et al. (US 2006/0170066 A1) do not disclose the insulating layer of the hybrid FinFet has two insulating layers with the same material as the first insulating layer of the low-voltage FinFet and one insulating layer with the same material as the second insulating layer of the low-voltage FinFet.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        May 20, 2021